            Case 2:16-cv-01109-RSM Document 340 Filed 08/10/20 Page 1 of 3




 1

 2                                                   The Honorable Ricardo S. Martinez
 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
     CHI CHEN, ET AL.,                       Case No. 2:16-cv-01109-RSM
10
                            Plaintiffs,      STIPULATION AND ORDER OF
11                                           DISMISSAL WITH PREJUDICE
                  vs.
12
     U.S. BANK, NATIONAL ASSOCIATION,
13
     ET AL.,
14                          Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL                       Ha r r is B r ick en
                                                             600 Stewart Street, Suite 1200
     WITH PREJUDICE - 1                                           Seattle, WA 98101
     (W. D. Wash. Case No. CV 16-1109 RSM                      Phone: (206) 224-5657
             Case 2:16-cv-01109-RSM Document 340 Filed 08/10/20 Page 2 of 3




 1                                                     ORDER
 2         Based upon the foregoing Stipulation, all claims and causes of action by Plaintiffs MAO,
 3 Rui and SONG, Tengyao against all Defendants in the above-numbered action, except U.S. Bank

 4 National Association, shall be and are hereby dismissed with prejudice, and without fees or costs

 5 to any party. No claim by these Plaintiffs or any other Plaintiff against U.S. Bank National

 6 Association is affected by this Order.

 7         IT IS SO ORDERED this 10th day of August, 2020.
 8

 9

10                                              A
                                                RICARDO S. MARTINEZ
11                                              CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL                                    Ha r r is B r ick en
                                                                          600 Stewart Street, Suite 1200
     WITH PREJUDICE - 2                                                        Seattle, WA 98101
     (W. D. Wash. Case No. CV 16-1109 RSM                                   Phone: (206) 224-5657
             Case 2:16-cv-01109-RSM Document 340 Filed 08/10/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on this day I electronically filed the foregoing with the Clerk of the
 3 Court using the CM/ECF system which will send notification of such filing to the following:

 4 Shawn J. Larsen-Bright                              Roger D. Mellem
   Jake Larson                                         Adam Doupe
 5 Todd S. Fairchild                                   RYAN, SWANSON & CLEVELAND, PLLC
   Ryan Meyer                                          1201 Third Avenue, Suite 3400
 6 DORSEY & WHITNEY LLP                                Seattle, WA 98101
   Columbia Center                                     mellem@ryanlaw.com
 7 701 Fifth Ave., Ste. 6100                           doupe@ryanlaw.com
   Seattle, WA 98104-7043                              Attorneys for Defendants Quartzburg Gold,
 8 larsen.bright.shawn@dorsey.com                      L.P., ISR Capital, LLC, and Idaho State
   larson.jake@dorsey.com                              Regional Center, LLC
 9 fairchild.todd@dorsey.com
   meyer.ryan@dorsey.com
10 Attorneys for Defendant U.S. Bank National
   Association
11
   Sean T. Prosser (pro hac vice)
12 MINTZ, LEVIN, COHN, FERRIS,
   GLOVSKY & POPEO, P.C.
13 3580 Carmel Mountain Road, Suite 300
   San Diego, CA 92130
14 stprosser@mintz.com
   Attorneys for Defendants Quartzburg Gold,
15 LP, ISR Capital LLC, and Idaho State
   Regional Center, LLC
16

17          I hereby certify that on this day I mailed the foregoing, via U.S. Mail, to the following:

18 Sima Muroff
   23 West Hays St.
19 Boise, ID 83702
   Pro se defendant
20

21          I certify under penalty of perjury under the laws of the State of Washington that the
22 foregoing is true and correct this 6th day of August 2020.

23
                                                             /s/ Jihee Ahn
24                                                           Jihee Ahn, WSBA #56012

25

26

     CERTIFICATE OF SERVICE – Page 1                                          Ha r r is B r ick en
                                                                             600 Stewart Street, Suite 1200
                                                                                  Seattle, WA 98101
                                                                               Phone: (206) 224-5657
